COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          In re Lockwood Vehicle Storage LLC and Christopher
                              Hernandez
Appellate case number:        01-22-00053-CV
Trial court case number:      2018-24943
Trial court:                  11th District Court of Harris County
       On January 27, 2022, relators, Lockwood Vehicle Storage LLC and Christopher
Hernandez, filed a petition for writ of mandamus challenging the trial court’s January 24,
2022 order denying relators’ Motion for Reconsideration of Motions to Strike Counter-
Affidavits, as well as the three trial court orders denying the counter-affidavits made
subject of the motion for reconsideration, including the trial court’s: (1) January 7, 2019
order striking the counter-affidavit of Susan K. Smith, DNP, RN, CEN, CCRN, CNLCP,
(2) July 9, 2019 order striking the counter-affidavit of Timothy J. Pileggi, and (3) June 8,
2020 order striking the counter-affidavit of Paul Marcus Murphy.
         In their petition for writ of mandamus, relators state that they “also seek emergency
stay of the underlying proceeding which is assigned for trial on February 8, 2022.” Relators
state that “[g]iven the fact that trial is scheduled to begin on February 8, 2022,” a stay of
all trial court proceedings is necessary “until such a time as this [p]etition is ruled upon.”
        To the extent relators request a stay of trial court proceedings, such a request is
denied. See TEX. R. APP. P. 52.10(a) (discussing requirements for party seeking temporary
relief pending action on petition).
       Further, the Court requests a response to the petition for a writ of mandamus from
real party(ies) in interest. The response if any, is due no later than fifteen days from the
date of this order.
      It is so ORDERED.

Judge’s signature: __/s/ Amparo Guerra_________
                    Acting individually  Acting for the Court

Date: __January 28, 2022_____




                                         2